Citation Nr: 0413166	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-18 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for bilateral sensorineural hearing loss 
and bilateral tinnitus.  The veteran has been represented by 
the American Legion throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in April 2004.  By letter dated in May 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).


FINDINGS OF FACT

1. The veteran's bilateral hearing loss is related to his 
active service.

2. Bilateral tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d), 3.385 (2003).

2. Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss and Bilateral Tinnitus

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's personnel file conveys that he served as a Fire 
Control Division Officer during active service.  A February 
1946 United States Navy memorandum from the veteran's 
commanding officer reflects that the veteran served on the 
U.S.S. Alabama in the Central and Southwest Pacific war zones 
and combated against the Japanese Navy.  The memorandum 
presents a history of attacking and bombarding the Japanese 
Navy.  

The veteran's service medical records show that the veteran 
complained of ear pain accompanied with tinnitus and that he 
was diagnosed with ear disorders of otitis media, supurative 
mastoiditis, and conjuntivitis of the left ear.  (See service 
medical records dated in January 1944, February 1945, April 
1945, February 1946).  A March 1956 physical examination 
report reflects that the veteran was treated for an ear 
infection from a private physician.  

At his March 1955 annual physical examination as a reservist, 
the veteran exhibited, pure tone thresholds, in decibels, as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5

10
LEFT
0
0
0

0

At an October 2002 VA compensation examination, the veteran 
presented an in-service history of significant noise 
exposure.  He explained that he was a member of a fire 
control team on a battleship during World War II, was 
intermittently subjected to loud noise when machine guns were 
firing, and experienced temporarily reduced hearing acuity 
after such noise exposure.  The veteran denied using hearing 
protection during active service and denied exposure to loud 
occupational or recreational noise.  The veteran reported 
that he suffers from periodic, high frequency tinnitus.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
75
90
100
LEFT
40
50
75
95
100

Speech audiometry revealed speech recognition ability of 60 
percent in the right and left ears.  The veteran was 
diagnosed with bilateral sensorineural hearing loss with poor 
word recognition ability.  

At that time, the examiner opined that the veteran's hearing 
loss is not related to his in-service noise exposure because 
the report of the March 1955 physical examination reflected 
that the veteran's hearing was within normal limits.  The 
examiner underscored the fact that the veteran exhibited 
normal hearing nine years after separation from active 
service.  The examiner noted that tinnitus is a common side 
effect of a sensorineural hearing loss; however, he opined 
that the veteran's tinnitus was not likely the result of his 
military noise exposure because his hearing loss was not 
related to the in-service noise exposure.

At a December 2002 private audiological examination, the 
veteran complained of progressive bilateral sensorineural 
hearing loss and bilateral tinnitus.  He reported that he had 
experienced combat-related noise exposure, including heavy 
artillery fire, during active service.  He also reported 
diagnosis of otitis media during active service.  He denied 
family history of hearing loss and loud post-service noise 
exposure.  The veteran was again diagnosed with bilateral 
sensorineural hearing loss in low to high frequencies with 
secondary tinnitus.  The physician opined that the veteran 
suffered from acoustic trauma while on active duty in the 
Navy that contributed to his hearing loss and secondary 
tinnitus.

In May 2003, the private physician clarified his medical 
opinion:  

Review of additional medical records of the 
veteran revealed history of perforated 
tympanic membranes in 1944 treated at 
Bethesda Naval Hospital.  Tympanic membrane 
perforations can result from trauma or 
infection among other causes.  The veteran 
was a fire control officer in the Navy and 
it is likely that he suffered tympanic 
membrane perforation from acoustic trauma 
that later manifested as sensorineural 
hearing loss with secondary tinnitus.

The Board observes that at first glance the October 2002 VA 
nexus opinion and the May 2003 private nexus opinion appear 
to be in conflict.  The Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet App. 458, 460-61 (1993).  While the findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard, the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 1 Vet. App. 66 (1991); 
Wilson V. Derwinski, 2 Vet. App. 614 (1992).  VA physician 
placed probative value on the fact that the veteran exhibited 
normal hearing nine years after separation from active 
service.  The private physician, however, clarified that 
acoustic trauma may cause ear disorders, which can later 
manifest into sensorineural hearing loss.  (emphasis added).  

The veteran reported that he had been exposed to significant 
noise while attacking the Japanese Navy on the U.S.S. 
Alabama.  His service medical records show history of ear 
disorders and reported history of tinnitus.  The veteran has 
been repeatedly diagnosed with bilateral sensorineural 
hearing loss disability with secondary tinnitus.  The 
veteran's record comports with the private physician's 
medical opinion that the acoustic trauma may have caused the 
ear disorders, which later manifested into sensorineural 
hearing loss.  Therefore, the Board places more weight on the 
private physician's opinion than on VA physician's opinion.

Additionally, the Board finds that the record is at least in 
equipoise as to whether the veteran's bilateral hearing loss 
and bilateral tinnitus were etiologically related to his in-
service noise exposure and in-service diagnoses of ear 
disorders.  After resolving reasonable doubt in favor of the 
veteran, the Board finds that the veteran's bilateral hearing 
loss and bilateral tinnitus were incurred during active 
service.  Therefore, the Board concludes that service 
connection is warranted for bilateral sensorineural hearing 
loss and bilateral tinnitus.  

II.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus.  




ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



